SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of *78said District Court be and hereby is AFFIRMED.
Plaintiff Steven McIntosh appeals from the District Court’s May 22, 2001 order denying his motion for sanctions and to vacate a settlement agreement. The order was entered on March 23, 2001, and this timely appeal followed.
Before the District Court, plaintiff brought a motion to “(1) impose sanctions upon Consolidated Edison ... for breach of the Settlement Agreement so ordered by [the District Court] on April 30, 1997 ... whereby Mr. McIntosh released his Title VII claims against [Consolidated] Edison, and (2) vacate the Settlement Agreement.” McIntosh v. Consol. Edison Co. of N.Y., Inc., No. 96-3624, slip op. at 1 (S.D.N.Y. Mar. 23, 2001). The District Court denied the motion, finding that “[b]oth claims [were] wholly frivolous and duplicative of issues already fully litigated.” Id.
Plaintiff raises the same issues on appeal.
We affirm substantially for the reasons stated by the District Court in its March 22, 2001 Order.
For the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.